Order, in so far as it grants defendant’s motion to modify the judgment of separation rendered in favor of plaintiff and reduces the alimony from forty-five dollars to thirty-five dollars a week, reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, without costs. In our opinion there was not such a change in defendant’s circumstances as to warrant the reduction made by the Special Term. In so far as the order allows plaintiff the sum of twenty-five dollars counsel fees in opposing the motion, it is affirmed, without costs. No opinion. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.